Citation Nr: 1537523	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-20 021	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right tibialis syndrome.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right tibialis syndrome.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected right tibialis syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to August 1990.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was subsequently transferred to the North Little Rock, Arkansas RO.  In November 2012, the Board reopened claims for entitlement to service connection for a lumbar spine disability and for a right hip disability, and remanded the reopened claims, along with a claim for entitlement to service connection for a cervical spine disability, to the RO for additional development, to include obtaining nexus opinions on whether the disabilities are causally related to service or to service-connected disability.

Pursuant to the November 2012 Board remand, nexus opinions were obtained, and added to the record, in November 2012.  As VA opinions have been added to the record in response to the Board remand, there has been substantial compliance with the November 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2012, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have a lumbar spine disability that is related to his military service or is caused or aggravated by a service-connected disability.

2.  The Veteran does not have a right hip disability that is related to his military service or is caused or aggravated by a service-connected disability.

3.  The Veteran does not have a cervical spine disability that is related to his military service or is caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for service connection for a cervical spine disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The RO sent the Veteran a letter in January 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  Pelegrini, 18 Vet. App. at 120.  This letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  The Veteran was informed in the January 2009 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation, with nexus opinion, was obtained in November 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA nexus opinion obtained in this case is adequate, as it involves review of the record, relevant examination of the Veteran, and an opinion on whether the Veteran has the disabilities at issue due to service or to service-connected disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2012 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain whether the Veteran currently has a lumbar spine, right hip, and/or cervical spine disability that is causally related to service or to his service-connected right tibialis syndrome.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claim.  The case was subsequently remanded for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for lumbar spine, right hip, and cervical spine disabilities, to include as secondary to service-connected right tibialis syndrome.  He was granted entitlement to service connection for right tibialis syndrome by rating decision in October 1990.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of degenerative arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not reveal any complaints or clinical findings of disability involving the lumbar spine, right hip, or cervical spine, including on separation evaluation in April 1990.  

When examined by VA in September 1990, the Veteran complained of pain from his right ankle to his hip.  Range of motion of the hip was reported to be normal.  
X-rays of the right hip did not reveal any abnormality.

According to June 1991 records from Baptist Medical System, a lumbar myelogram was normal.  May to October 1991 treatment records from W. M. Giles, M.D., reveal complaints of low back and hip discomfort.  Spasm of the lumbosacral region was noted in October 1991.

The Veteran complained on VA evaluation in June 1991 of right hip disability secondary to tibialis syndrome.  The diagnosis was right tibialis syndrome with secondary involvement of the right hip.

The Veteran complained on VA evaluation in December 1991 of problems with his right hip, knee, and ankle.  He said that his right hip started bothering him eight months earlier.  He reported an injury to the lower back at work.  The diagnoses were no evidence of orthopedic disease of the right hip; and history of recurrent low back injuries, industrial in nature.  The examiner concluded that the Veteran's complaints of right hip pain were not related to his right ankle and right knee injuries.

July 1992 to October 1996 medical records from Family Clinic reveal normal 
X-rays of the cervical spine in October 1993 and essentially negative X-rays of the lumbosacral spine in October 1996.

The Veteran complained on VA evaluation in October 1992 of pain in the right foot, ankle, knee, and hip.  The diagnoses were right tibialis syndrome and degenerative changes of the lumbar spine.  

When evaluated by J. Z. Mason, M.D., in July 1997, the Veteran complained of low back and right leg pain.  He said that he had been injured in a fall in 1989.  A bulging disc of the low back was noted.

A July 2002 MRI of the lumbar spine revealed right S1 nerve root impingement, degenerative disc disease, and bilateral mild neural foraminal narrowing at L4-L5.


According to a VA opinion dated in October 2002, the Veteran had impingement of the right S1 nerve root.  It was considered reasonable that the Veteran's ankle and knee problems incurred in service might have worsened or made him more susceptible to developing nerve impingement.

The Veteran complained on VA evaluation in December 2002 of a gradual onset of low back pain that began five years earlier, which appeared to start in the right hip and thigh area and moved into the back.  Disc disease of the lumbar spine was diagnosed.  The examiner concluded that the low back condition was not secondary to right tibialis syndrome.  According to a January 2003 opinion from the examiner who evaluated the Veteran in December 2002, based on examination of the Veteran and review of the claims files, the Veteran's right tibialis syndrome would not have caused right S1 nerve root impingement and did not make the Veteran more susceptible to or worsen his low back disability.

A June 2003 MRI of the lumbar spine from Baptist Medical Center revealed bulging discs at L1-L2, L4-L5, and L5-S1.

A September 2003 Operative Report from Baptist Medical Center reveals a diagnosis of degenerative disc disease of L5-S1 with foraminal stenosis and herniated disc.

According to October 2003 treatment reports from Arkansas Spine Center, the Veteran had undergone a lumbar interbody fusion in September 2003.  It was noted that the hardware and bone graft appeared to be in excellent position.

VA treatment records from September 2005 to January 2007 reveal complaints of back and leg pain.  X-rays of the right hip in September 2006 did not show any definite abnormality; degenerative changes of the lumbosacral spine were noted.  
X-rays of the cervical spine in January 2007 showed minimal degenerative changes of the lower cervical spine.

A January 2007 CT scan of the lumbar spine from Arkansas Surgical Hospital showed multilevel degenerative changes and stenosis.
February 2007 statements from the Veteran's wife and mother-in-law discuss the Veteran's daily difficulties due to his orthopedic disabilities.
A February 2007 Baptist Health Medical Center Operative Report reveals that the Veteran had lumbosacral reconstruction surgery of L4-S1 due to lumbar pain with leg radiculopathy.

Private treatment records dated through March 2007 from P. R. Kravetz, M.D., with OrthoArkansas, reveal that the Veteran was status post L4-L5 reconstruction with L4 to S1 fusion with instrumentation.

The Veteran complained on VA examination in April 2007 of low back pain with radiation down the right lower extremity.  He reported that he used a bone stimulator.  Moderate low back pain with moderate sciatica was diagnosed.

According to a May 2007 medical report from R. D. Blasier, M.D., the Veteran complained of low back problems related to an injury in service in 1988.  He had had low back surgery in September 2003 and February 2007.  Dr. Blasier's impressions were multilevel lumbar degenerative disc disease, status posterior lumbar interbody fusion in September 2003 at the L5-S1 level and lumbar interbody fusion at the L4-L5 level in February 2007; and chronic tibialis syndrome of the right leg.  Dr. Blasier said that he would not dispute the Veteran's claim that his back condition arises out of the original military injury and is not the result of firefighting.

February 2008 VA treatment records refer to a history of degenerative disc disease of the cervical spine per a June 2007 MRI.

VA treatment reports for October 2008 reveal normal X-rays of the right hip.

The impression on a November 2008 MRI of the cervical spine was stable spondylosis.

A Social Security Administration award decision in February 2009 granted disability benefits to the Veteran effective December 30, 2006 for conditions that included lumbar and cervical disabilities.

A VA peripheral nerve examination was conducted in February 2009.  The Veteran said that all of his difficulties started when he fell approximately 20 feet in service in 1988.  The examiner's impressions were lumbosacral degenerative disc disease with radiculopathy of the right fifth lumbar vertebra through the first sacral vertebra, mild to moderate; and sural neuropathy of the right leg, improved but still symptomatic.  The examiner concluded that the Veteran's disabilities prevented gainful employment.

September 2009 records from Neurological Surgery Associates reveal complaints of chronic back and leg pain since 1988.  The impressions were chronic pain syndrome, failed back surgery syndrome, status post lumbar fusion, lumbar spondylosis, and lumbar radicular pain.

The Veteran testified at his April 2012 videoconference hearing that he injured his back, neck, right leg, and right hip in service when he fell about 18 feet; and that he did not complain about his back, neck, and hip in service because his leg was more severely injured.

Also on file is a June 2012 statement from the Veteran's wife in support of his claim.

In response to the November 2012 Board remand, a VA in-person examination of the Veteran's neck, low back, and right hip was conducted, with review of the claims files, in November 2012.  The diagnoses were sprain and degenerative disc disease of the cervical spine; sprain, post laminectomy/fusion syndrome, and degenerative disc disease of the lumbar spine; and right hip pain.  The examiner concluded that it was less likely than not that the Veteran's cervical spine disability is secondary to his right tibialis syndrome because there is no anatomical or pathophysiologic connection.  A review of the claims file did not support any connection or nexus to military service or to service-connected right leg disability.  It was less likely than not that the Veteran's service-connected right leg disability caused, aggravated, or had an effect on his lumbar spine condition, as it was as likely as not that the back condition is related to injuries incurred after service and to firefighting.  The low back was also not related to service.  The examiner noted that he did not find any orthopedic disease of the right hip or evidence of altered gait.  Bone scans have been normal.  

The above evidence does not show any cervical spine disability until January 2007, which is more than 16 years after service discharge.  Moreover, the November 2012 VA opinion on file, which is based on an in-person examination of the Veteran and a review of the record, and which includes a rationale, is against the claim.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current cervical spine disability to service or to service-connected right tibial syndrome.  

There is evidence on file both for and against the Veteran's claims for service connection for disabilities of the right hip and lumbar spine, to include on a secondary basis.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the December 1991 and November 2012 nexus opinions against the claims to be of more probative value, when considered along with the other evidence of record, than the opinions in favor of the claims.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

With respect to the claim for right hip disability, there were no complaints of hip disability in service.  Although the Veteran reported pain from his right ankle to his hip when examined by VA in September 1990, range of motion of the hip was considered be normal and X-rays of the right hip did not reveal any abnormality.  Although the diagnosis on VA evaluation in June 1991 was right tibialis syndrome with secondary involvement of the right hip, VA examinations in December 1991 and November 2012 did not find any orthopedic disease of the right hip.  X-rays of the right hip in September 2006 and October 2008 did not show any abnormality.  Consequently, service connection for right hip disability, to include as secondary to service-connected right tibialis syndrome, is not warranted.
The Veteran's service treatment reports do not contain any complaints or clinical findings indicative of lumbar spine disability, including on examination in April 1990.  A June 1991 lumbar myelogram was normal.  Spasm of the lumbosacral region was noted in October 1991.  Subsequent medical records show lumbar spine disability involving degenerative disc disease with radiculopathy.  Although a VA examiner noted in October 2002 that it was reasonable to conclude that the Veteran's ankle and knee problems incurred in service might have worsened or made him more susceptible to developing nerve impingement, opinions in December 2002 and January 2003 from a different VA examiner, based on examination of the Veteran and review of the evidence, were that the Veteran's right tibialis syndrome would not have caused right S1 nerve root impingement and did not make the Veteran more susceptible to or worsen his low back disability.  Although Dr. Blasier said on evaluation in May 2007 that he would not dispute the Veteran's claim that his back condition arises out of the original military injury and is not the result of firefighting, this opinion is not based on a review of the claims files and does not provide a rationale for the opinion.  On the other hand, the November 2012 VA opinion that did not find incurrence or aggravation of low back disability due to service or service-connected right tibialis syndrome is based on examination of the Veteran and a review of the medical history; and this opinion is supported by a medical rationale.  Consequently, service connection is also not warranted for low back disability, to include on a secondary basis.

The Veteran is competent to report his subjective symptoms, such as pain, and the Veteran's wife is competent to report her observations of his condition.  However, neither the Veteran nor his wife is competent to report that he has a disability of the lumbar spine, right hip, or cervical spine due to service or to service-connected disability.  The diagnosis of conditions such as back strain or degenerative disc disease and the determination of the etiology of these disabilities are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Although the Veteran's mother-in-law is a nurse, she did not opine in her February 2007 statement on the cause of the Veteran's disabilities.


Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for lumbar spine disability, right hip disability, and cervical spine disability, to include on a secondary basis, the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


